DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 10/20/2021 is acknowledged.
4.	Claims 1-20 are pending in this application.
5.	Claims 1-14 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2021.
6.	Claims 15-20 are under examination. 

Elections/Restrictions
7.	Applicant’s election with traverse of Group 2 (claims 15-20) and election without traverse of glioblastoma multiforme (GBM) as species of malignant solid tumor (for both inventions 1 and 2); administration of the radiation before the SapC-DOPS as species of administration scheme from claims 9-11 (for invention 1); and sequential administration as species of administration scheme from claim 17 (for invention 2) in the reply filed on 10/20/2021 is acknowledged.  

Please note: the elected species drawn to unelected Group 1 would not be searched and examined in the current office action.


Objections
8.	The use of trademarks has been noted in this application, as an example, Vitaxin on page 10, paragraph [0050] of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
9.	The specification is objected to for the following minor informality: The specification recites "_ENREF_26" on page 13, paragraph [0058] of instant specification.  It appears to the Examiner that such recitation should be deleted.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
10.	Claim 15 is objected to for the following minor informality: Applicant is suggested to amend claim 15 as "…wherein the fractionated radiation therapy comprises a plurality of radiation fractions administered over a treatment period, each of said fractions delivering a radiation dose lower than a dose effective to inhibit tumor growth when administered alone, and wherein the fractionated radiation therapy enhances the anti-tumor efficacy of SapC-DOPS".
11.	Claim 18 is objected to for the following minor informality: Applicant is suggested to amend claim 18 as "…wherein the treatment period is from about 20 to about 40 consecutive days".  
12.	Claim 19 is objected to for the following minor informality: Applicant is suggested to amend claim 19 as "…wherein each of said doses is from about 0.3 mg/kg SapC to about 1.2 mg/kg SapC".  
13.	Claim 20 is objected to for the following minor informality: Claim 20 contains the acronym “Gy".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., gray (Gy).  The abbreviations can be used thereafter. 
	Furthermore, Applicant is suggested to amend claim 20 as "…wherein the total radiation dose of the fractionated radiation therapy is from…, and wherein the radiation dose of each fraction is from…".


Rejections
Claim Rejections - 35 U.S.C. § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wojton et al (Molecular Therapy, 2013, 21, pages 1517-1525, filed with IDS) in view of Hussain et al (Neuro-Oncology, 2015, 17, page 1), Ning et al (Int. J. Radiation Oncology Biol. Phys., 2006, 65, pages 493-498) and Cohen (Int. J. Radiation Oncology Biol. Phys., 1987, 13, pages 251-258).

Wojton et al, throughout the literature, teach a method of treating glioblastoma multiforme (GBM) in a subject in need thereof comprising administering to such subject a composition comprising a therapeutically effective amount of SapC-DOPS, for example, Abstract; and Figures 1, 2 and 5.  It reads on glioblastoma multiforme (GBM) as the elected species of malignant solid tumor.  It meets the limitation of the subject recited in instant claims 15 and 16; and the limitation of "a therapeutically effective amount of SapC-DOPS" recited in instant claim 15.  Wojton et al further teach the importance of phosphatidylserine (PtdSer) exposure for SapC-DOPS targeting such as "Increased cell surface expression of PtdSer levels was found to correlate with SapC-DOPS–induced killing efficacy", for example, Abstract; and Figure 2.  Wojton et al also teach that depending on GBM tumor condition, mice having GBM is treated with different doses of SapC-DOPS and different administration schemes, for example, page 1523, right column, Section "In vivo xenografts".  Furthermore, Wojton et al teach "SapC-DOPS will likely synergize when combined with chemotherapy and irradiation nd paragraph.
The difference between the reference and instant claims 15-20 is that the reference does not explicilty teach treating GBM with a combination of a fractionated radiation therapy and a therapeutically effective amount of SapC-DOPS; sequential administration as the elected species of administration scheme from claim 17; and the limitations of instant claims 17-20.
However, Hussain et al, throughout the literature, teach GBM cell lines exhibit a positive correlation between surface exposed phosphatidylserine (PS) levels and radiation responses; and SapC-DOPS effectively and specifically targets cancer cells that express high PS on their surface and radiation increases PS expression on GBM cells, for example, page 1, Results.  Hussain et al further teach such studies provide a basis for combination therapies where increasing extracellular PS via radiation therapy, coupled with SapC-DOPS may enhance cancer cytotoxicity, for example, page 1, Conclusions.
Furthermore, Ning et al, throughout the literature, teach fractionated radiotherapy is one of the common treatments for patients with gliomas; and the importance of optimization of treatment regimen when fractionated radiotherapy is used in combination therapy for the treatment of brain tumors such as GBM, for example, Title; page 493, Sections "Purpose", "Results" and "Conclusions"; page 494, left column, the last paragraph in Section "INTRODUCTION"; and Figures 1-3.  Ning et al further teach the optimization of treatment regimen when fractionated radiotherapy is used in combination therapy for treating GBM includes the order of treatment, administration 
	In addition, one of ordinary skilled in the art would have been motivated to optimize the dosage of fractionated radiotherapy and SapC-DOPS; and the administration scheme to effectively treat GBM and avoid complications such as injury to normal tissue, because Cohen, throughout the literature, teaches that to find the safest procedure for treating a tumor, one must search for that combination of factors which will maximize the conditional probability of controlling the tumor and avoiding injury in any normal tissues, this depends on several factors including dose, field-size, fractions, and time (see for example, Abstract; and Figures 1-6).  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Wojton et al, Hussain et al, Ning et al and Cohen with routine optimization to develop a method of enhancing anti-tumor efficacy of SapC-DOPS in a subject suffering from GBM, the method comprising: administering to the subject a 
One of ordinary skilled in the art would have been motivated to combine the teachings of Wojton et al, Hussain et al, Ning et al and Cohen with routine optimization to develop a method of enhancing anti-tumor efficacy of SapC-DOPS in a subject suffering from GBM, the method comprising: administering to the subject a therapeutically effective amount of SapC-DOPS in combination with fractionated radiation therapy, wherein the fractionated radiation therapy comprises a plurality of radiation fractions administered over a treatment period, each of said fractions delivering a radiation dose lower than a dose effective to inhibit tumor growth when administered alone, wherein the fractionated radiation therapy is performed before administering SapC-DOPS to enhance the anti-tumor efficacy of SapC-DOPS, because Hussain et al teach GBM cell lines exhibit a positive correlation between surface exposed phosphatidylserine (PS) levels and radiation responses; and SapC-DOPS effectively and specifically targets cancer cells that express high PS on their surface.  Hussain et al further teach such studies provide a basis for combination therapies where increasing extracellular PS via radiation therapy, coupled with SapC-DOPS may enhance cancer cytotoxicity.  Ning et al teach fractionated radiotherapy is one of the common treatments for patients with gliomas; and the importance of optimization of 


Obviousness Double Patenting 
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

18.	Claims 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent 8937156 B2 in view of Wojton et al (Molecular Therapy, 2013, 21, pages 1517-1525, filed with IDS), Hussain et al (Neuro-Oncology, 2015, 17, page 1), Ning et al (Int. J. Radiation Oncology Biol. Phys., 2006, 65, pages 493-498) and Cohen (Int. J. Radiation Oncology Biol. Phys., 1987, 13, pages 251-258).

19.	Instant claims 15-20 are drawn to a method of enhancing anti-tumor efficacy of SapC-DOPS in a subject suffering from a malignant solid tumor, the method comprising: administering to the subject a therapeutically effective amount of SapC-DOPS in combination with fractionated radiation therapy, wherein the fractionated radiation therapy comprises a plurality of radiation fractions administered over a treatment period, each of said fractions delivering a radiation dose lower than a dose effective to inhibit tumor growth when administered alone, wherein the fractionated radiation therapy enhances the anti-tumor efficacy of SapC-DOPS.
20.	Claims 1-20 of US patent 8937156 B2 are drawn to a composition comprising a phospholipid, wherein the phospholipid is phosphatidylserine; an isolated saposin C-related polypeptide, wherein the polypeptide has an amino acid sequence at least 85 percent identical to SEQ ID NO: 2 and wherein the polypeptide includes amino acids 24-40 of SEQ ID NO: 2; wherein the phospholipid forms a nanovesicle embedding the polypeptide; and wherein the nanovesicle embedding the polypeptide exhibits anti-tumor activity.
21.	The difference between claims 1-20 of US patent 8937156 B2 and the method recited in instant claims 15-20 is that claims 1-20 of US patent 8937156 B2 do not explicitly teach applying the composition in a method recited in instant claims 15-20.

	Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims 15-20, one would necessarily achieve the claimed invention of claims 1-20 of US patent 8937156 B2 in view of Wojton et al, Hussain et al, Ning et al and Cohen, and vice versa. 

22.	For the same/similar reasoning/rational as the rejection set forth in Sections 18-21 above, instant claims 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46 of US patent 7834147 B2; claims 1-4 of US patent 9757432 B2; and claims 1-19 of US patent 10188698 B2; and in view of the combined teachings of Wojton et al (Molecular Therapy, 2013, 21, pages 1517-1525, filed with IDS), Hussain et al (Neuro-Oncology, 2015, 17, page 1), Ning et al (Int. J. Radiation Oncology Biol. Phys., 2006, 65, pages 493-498) and Cohen (Int. J. Radiation Oncology Biol. Phys., 1987, 13, pages 251-258) with routine optimization as set forth in Section 16 above.

23.	For the same/similar reasoning/rational as the rejection set forth in Sections 18-21 above, instant claims 15-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 53, 56-60, 63-66 
These are all provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LI N KOMATSU/Primary Examiner, Art Unit 1658